Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 1 of 7




                            Exhibit 3
Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 2 of 7
Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 3 of 7
Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 4 of 7
Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 5 of 7
Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 6 of 7
Case 0:19-cv-61430-AHS Document 264-3 Entered on FLSD Docket 09/22/2021 Page 7 of 7
